Citation Nr: 1138150	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-34 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss. 

2. Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and fiancée 



ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to April 1978, with subsequent periods of service in the Reserves and National Guard.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In March 2011, the Veteran testified in a video conference hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.

The Board received additional medical evidence from the Veteran in April 2011 consisting of correspondence written by his private physician.  The Veteran submitted a waiver for this evidence in August 2011.  38 C.F.R. §§ 19.9, 20.1304(c) (2011).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issue on appeal.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. By an unappealed October 2006 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss because the evidence did not show a nexus to acoustic trauma in service.  

2. Evidence received subsequent to the October 2006 RO decision is evidence not previously submitted to the RO, relates to an unestablished fact necessary to substantiate the claim and presents a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss.  

3. By an unappealed October 2006 rating decision, the RO denied the Veteran's claim for service connection for tinnitus because the evidence showed that tinnitus was secondary to bilateral hearing loss.  

4. Evidence received subsequent to the October 2006 RO decision is evidence not previously submitted to the RO, relates to an unestablished fact necessary to substantiate the claim and presents a reasonable possibility of substantiating the Veteran's claim for service connection for tinnitus.  

5. The evidence does not preponderate against the Veteran's claim that tinnitus began in service.  


CONCLUSIONS OF LAW

1. The October 2006 decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

2. New and material evidence has been submitted and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3. New and material evidence has been submitted and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

4. Affording the benefit of the doubt to the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is reopening the Veteran's claims for service connection and granting service connection for tinnitus.  This is a full grant of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

NEW AND MATERIAL EVIDENCE

As a preliminary matter, the Board notes that the Veteran's current claim is one involving entitlement to service connection for bilateral hearing loss and tinnitus. This claim is based upon the same factual basis as his previous claim, which was last denied in the October 2006 rating decision that became final.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

Evidence must be new and material to reopen a previously disallowed claim.  In this case, the Veteran's claim for service connection for bilateral hearing loss was denied by the RO in October 2006 because the evidence did not show that it was related to acoustic trauma in service.  The RO also denied the Veteran's claim for tinnitus because the evidence showed that tinnitus was secondary to the hearing loss.  The Veteran did not appeal this decision and the decision became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156.  

Although the RO reopened the Veteran's claim to entitlement to service connection for bilateral hearing loss and tinnitus in the August 2009 statement of the case, such a determination, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the October 2006 RO decision is the last final disallowance with regard to the Veteran's claims, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

The definition of "new and material evidence" was revised in August 2001.  For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

The United States Court of Appeals for Veterans Claims (Court) recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In October 2006, the RO reviewed the service treatment records and the VA treatment records.  The RO found that since the initial denial of the service connection claim in January 2001, new and material evidence was not submitted because the new evidence did not show that hearing loss or tinnitus was related to service.  

Since the October 2006 RO decision, VA treatment records, the Veteran's testimony, several letters from private physicians and an August 2009 VA Compensation and Pension Examination were submitted.  The VA treatment records and VA examination show treatment for hearing loss and that the Veteran was prescribed hearing aids.  The evidence shows that there is a current diagnosis of hearing loss and tinnitus.  Of note, is the August 2009 VA Examination that provides that the Veteran's tinnitus was related to military noise exposure.  Further, a private physician in April 2011 opined that both the Veteran's bilateral hearing loss and tinnitus were as likely as not to have been caused by intense noise exposure during active service.  

The Board finds that the positive VA examination regarding tinnitus as well as the April 2011 letter from the private physician are new and material.  These opinions were not of record in October 2006, therefore, the evidence is new.  Further, the evidence relates to the etiology of hearing loss and tinnitus as being related to service, which was the unestablished fact necessary to substantiate the claim for service connection.  Additionally, assuming the credibility of both opinions, the evidence raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss and tinnitus.  

Accordingly, having determined that new and material evidence has been submitted, the Veteran's claims for service connection for bilateral hearing loss and tinnitus are reopened and the Board will proceed to evaluate the merits of the claims on the basis of all evidence of record.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) citing Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board is required to decide whether new and material evidence has been received preliminarily to addressing merits).  The claim for entitlement to service connection for bilateral hearing loss is further addressed in the remand section of this decision.  

SERVICE CONNECTION

The Veteran asserts that tinnitus manifested in service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In this case, the Veteran has a current diagnosis of tinnitus.  Most recently, in the August 2009 VA examinations, the Veteran was diagnosed with bilateral tinnitus.  

The service records show that the Veteran's MOS was Armor Crewman and Track Vehicle Mechanic.  The service treatment records provide various audiological examinations; however, do not show any complaints of tinnitus.  The Board also notes that the service records after February 1998 are unavailable.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board also recognizes that VA has a heightened obligation to search for alternate medical records when service medical records are not available and must also provide an explanation to the Veteran regarding VA's inability to obtain his service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The record reflects that the RO made requests to the appropriate records management centers, concluded that that the records were unavailable and the Veteran was notified that such records were unavailable.  

In a November 1990 letter from a private physician, it was noted that the Veteran had problems with ringing in his ears.  He was diagnosed with tinnitus secondary to mild high frequency hearing loss.  

In a November 2000 VA examination, the Veteran had complaints of constant binaural tinnitus.  The Veteran reported that he was exposed to noise in service and while in the National Guard.  He reported exposure while a tank commander, mortar crew leader, light artillery infantryman and mechanic.  He reported that there was ear protection provided and worn only in the later years.  He also was exposed to noise when he worked as a police officer since 1978.  It was noted that tinnitus was present for the past three to four years.  The examiner noted that the most likely etiology of the tinnitus was his hearing loss.  An ENT consultation was advised.  

In a November 2000 VA Ear Disease Examination, the examiner considered the Veteran's in-service and post-service noise exposure.  He reported that in service, he worked as an artillery crewman and as a mechanic with tanks.  The examiner found that the Veteran did not seem to have particular undue environmental noise exposure except minimal hunting, construction work and faming activities.  He also had ear protection during police noise exposure.  The Veteran reported that he had constant tinnitus for three to five years.  The Veteran reported that he never wore hearing protection before the mid 1980s and hearing protection was not really thought of very much in service and he began wearing protection when he worked as  a policeman.  The examiner noted that there were no complaints of tinnitus in service.  He diagnosed otosclerosis.  

In a March 2001 treatment note, the Veteran reported tinnitus for several years.  In September 2008, the Veteran testified that he could not remember exactly when his tinnitus began.  A friend of the Veteran's testified that she knew the Veteran since 1995 and he had complaints of tinnitus since that time.  

In an August 2009 VA Audiological Examination, the claims file was reviewed and the Veteran was noted to be a reliable historian.  The examiner noted the Veteran's exposure to noise in service without ear protection and after service with ear protection.  The Veteran reported that tinnitus was present in service.  He reported that it was recurrent and intermittent.  The examiner particularly noted the Veteran's exposure to tanks, mortars and artillery in service with no ear protection and the Veteran's report that it was present during service.  The examiner also noted threshold shifts in the Veteran's hearing in the 1971, 1978 and 1980 audiograms.  There was also a more significant threshold shift in 1998.  The examiner opined that tinnitus was at least as likely as not (50/50 probability) caused by or a result of military noise exposure.  

In an August 2009 Addendum, the claims file was reviewed by another VA examiner.  The examiner noted the Veteran's exposure to noise in service without ear protection and after service with ear protection.  The Veteran reported that tinnitus was present in service.  He reported that it was recurrent and intermittent.  The Veteran's medical history revealed that he reported tinnitus for several years in March 2001.  The examiner concluded that there was no reference to tinnitus in service and from the available records, it appeared that it began around 1990.  The examiner considered a private opinion that tinnitus was secondary to hearing loss.  The examiner opined that tinnitus was not caused by or a result of military noise exposure and more likely than not a result of otosclerosis as noted in several ENT examinations.  

In March 2011, the Veteran testified that he experienced tinnitus since service, but did not seek treatment.  He testified that he did not report it because he thought it was common among Veterans in his MOS and it was something that he had to deal with.  He testified that through service and continually being around tanks, engine noise and gunfire, that ringing in his ears was a consistent experience.  He testified that only after it became constant and interfered in his daily activities, he sought medical attention.  

In an April 2011 letter, a private physician provided that the Veteran was a long standing patient with a documented history of hearing loss and tinnitus.  The physician opined that the hearing loss and tinnitus were as likely as not to have been caused by intense noise exposure during his years in active duty military service.  

Based on the foregoing, the Board finds that service connection is warranted for tinnitus.  The Veteran has repeatedly asserted that his tinnitus is related to his period of active service and has reported that he had tinnitus in service and since service.  While the Board recognizes that service treatment records are absent of any references to tinnitus and the first medical documentation of tinnitus was noted many years after discharge, the Veteran is considered competent to report the observable manifestations of his claimed disorder of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Moreover, the Board finds the Veteran's report of having experienced a continuity of tinnitus symptomatology since service to be credible as there is no contradictory evidence in the record.  In fact, the evidence shows that after service, the Veteran had minimal recreational noise exposure and wore ear protection while working as a policeman.  

Furthermore, the Veteran's report of onset of tinnitus varied throughout the appeal.  The earliest record of tinnitus is dated in 1990, while he reported in 2000 that he had tinnitus for three to five years.  The Veteran also testified that he could not remember when the onset of constant tinnitus began, but that intermittent tinnitus was present in service when he was exposed to loud noise.  The Veteran also explained that he reported that he did not have tinnitus during the service examinations because he thought it was a normal occurrence and something that he had to deal with after working with artillery and around tanks.  Based on the Veteran's MOS and his testimony, the Board finds the Veteran credible regarding the onset of tinnitus in service and affords the Veteran's statements with respect to continuity of symptomatology since service significant probative value.

The Board also acknowledges both the positive and negative evidence regarding his claim for service connection for tinnitus.  The private medical opinion, albeit brief, supports the Veteran's contentions.  Furthermore, the August 2009 VA examination also provided a positive opinion in favor of the Veteran's claim after a full review of the claims file.  In contrast, the second VA opinion in August 2009 does not support the Veteran's claim.  The other evidence of record, including the November 2000 examination does not provide a definitive opinion regarding etiology of the Veteran's tinnitus.  The November 1990 letter from the private physician also related tinnitus to the Veteran's hearing loss.  

Based on the foregoing, the Board finds that the evidence of record does not preponderate against the Veteran's claim for service connection for tinnitus.  The Veteran credibly reported tinnitus since service and the Veteran explained the lack of tinnitus in the service treatment records.  Further, he explained the lack of treatment after service because he only sought treatment after it became constant and interfered with his daily life.  Thus, the Board resolves any reasonable doubt in favor of the Veteran and finds that service connection for tinnitus, which the Veteran has credibly and competently reported had its onset in service and has continued since that time, is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).


ORDER

New and material evidence having been submitted, the Veteran's claim of service connection for bilateral hearing loss is reopened; to this extent the appeal is allowed.

New and material evidence having been submitted, the Veteran's claim of service connection for tinnitus is reopened.  

Service connection for tinnitus is granted.  


REMAND

Unfortunately the Board finds that further development is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

The service records show that the Veteran had active service from June 1971 to April 1978.  The Veteran also had subsequent periods of service in the National Guard as well as the Reserves.  The service records show that the Veteran's MOS was Armor Crewman and Track Vehicle Mechanic.  The Veteran testified that he was a tank commander in the National Guard and Reserves and was exposed to tank noise and artillery fire.  He wore a helmet but no ear plugs.  The Veteran retired from the National Guard in August 2000.  The Veteran asserts that his active duty as well as subsequent service in the Reserves and National Guard contributed to his hearing loss. 

The term 'active military, naval, or air service' includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 101(22), 101(24); 38 C.F.R. § 3.6. 

Here, the Veteran has a current diagnosis of bilateral hearing loss.  The Veteran contends that his hearing loss was incurred in service.  The August 2009 VA Compensation and Pension Examination, as well as several ENT examinations, diagnose the Veteran with otosclerosis as early as November 2000, shortly after his retirement.  The 2009 VA examination provides that the Veteran's bilateral hearing loss was more likely than not a result of otosclerosis.  The Board notes that the VA examination does not opine whether his otosclerosis manifested in service or was related to service.  Additionally, it is unclear if the examination was reviewed by an audiologist.  

Based on the foregoing, the Board finds that the Veteran should be afforded another VA examination by an audiological specialist in order to determine whether his bilateral hearing loss and otosclerosis manifested in service or whether a period of active service aggravated his disability.  The evidence of record contains competent evidence that the Veteran has a current disability and the lay statements indicate that the disability or symptoms may be associated with the Veteran's active service.  The record, however, does not contain sufficient medical evidence for VA to make a decision on the claim.  Therefore, a VA examination and opinion is required as to whether the Veteran's bilateral hearing loss and otosclerosis had its onset during active service or is related to any incident of service.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination with an Audiological Specialist to determine the etiology of the current hearing loss disability, including otosclerosis.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination reports should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should state whether the Veteran's disability, including both hearing loss and otosclerosis, is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to or aggravated by active service.  Any opinion expressed should be accompanied by supporting rationale.

The examiner should specifically address whether there was a disease incurred in ACDUTRA or an injury incurred in INACDUTRA in relation to his bilateral hearing loss disability, including otosclerosis.  

2. The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


